                 Case 2:19-cv-01535-JCC Document 42 Filed 06/04/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALEXIS DUNLAP, individually and as                      CASE NO. C9-1535-JCC
     personal representative of the estate of
10
     MiChance Dunlap-Gittens, and FRANK                      MINUTE ORDER
11   GITTENS,

12                             Plaintiffs,
                  v.
13
     KING COUNTY et al.,
14

15                             Defendants.

16
            The following minute order is made by direction of the Court, the Honorable John C.
17
     Coughenour, United States District Judge:
18
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 41).
19
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
20
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
21
     party. The Clerk is directed to CLOSE this case.
22
            //
23
            //
24
            //
25
            //
26




     MINUTE ORDER
     C9-1535-JCC
     PAGE - 1
            Case 2:19-cv-01535-JCC Document 42 Filed 06/04/20 Page 2 of 2




 1        DATED this 4th day of June 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C9-1535-JCC
     PAGE - 2
